PER CURIAM.
This was a suit to enjoin the appellees from carrying out an agreement entered into by the city of Trenton, Mo., and the United States for the financing of the erection of an electric plant for the city. The lower court denied an injunction. This court granted supersedeas to preserve jurisdiction pending an appeal. Thereafter, this appeal and an appeal in a similar case involving a similar contract between the United States and the city of Kennett, Mo., were argued together and disposed of in a single opinion, which is reported in Arkansas-Missouri Power Co. v. City of Kennett, 78 F.(2d) 911. We held, in effect, that the agreements in question in both cases constituted an unlawful delegation of legislative authority by the cities, under the laws of Missouri; but we held that in this case there was á want of -federal jurisdiction because no substantial federal question was presented, and there was no diversity of citizenship.
Being in some doubt as to the correctness of our conclusion that the ■ complaint did not present a substantial federal question, we granted the petition for rehearing filed by the appellant herein, but, in our order granting such petition, limited the rehearing and reargument to the sole question of jurisdiction.
The appellees then moved td dismiss this appeal on the ground that the case had become moot, since, after our decision, the city of Trenton had acquiesced in our views that the contract between it and the United States was unlawful, and had canceled the contract, and there was, therefore, nothing which could be enjoined, even though it should be held by this court that the court below had jurisdiction to dispose of the case upon its merits.
The motion of the appellees to dismiss and the reargument on the question of jurisdiction were heard together.
That- the agreement, the execution of which the appellant sought to enjoin, has been canceled, is not controverted. The appellees disclaim any intention to resort to the supersedeas bond given by the appellant, and make no claim that- supersedeas was improperly granted. Our conclusion is, therefore, that the case has become moot.
The appeal is dismissed. The supersedeas bond given by the appellant is exonerated.
Our opinion in this case (No. 10296, Missouri Public Service Company, a Corporation, Appellant, v. City of Trenton, Missouri, et al., Appellees, filed August 15, 1935, 78 F.(2d) 911) is withdrawn, without affecting or modifying in any way that portion of the same opinion which deals with the' case involving the City of Kennett, Missouri (No. 10295).
No costs on appeal will be taxed va. favor of either of the parties in this court.